DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.
 Response to Amendment
	The Amendment received January 28, 2022 has been entered. Claims 1, 7, and 23 have been Amended.
	Claim 1 has been amended as follows:

    PNG
    media_image1.png
    307
    676
    media_image1.png
    Greyscale


Response to Arguments
	The Applicant contends that the Amendment and Terminal Disclaimer (filed 11/16/21) overcomes the rejections set forth in the August 23, 2021 Final Rejection. This argument is persuasive and the rejections are withdrawn. New grounds of rejection are asserted herein.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2009/0263707 to Buckley et al. discloses at ¶ [0045] that “commercial cells are generally designed to have an excess capacity in the negative electrode relative to the positive electrode so that the cells are not limited by the anode during discharge and 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-9, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Application does not disclose the full scope of the subject matter of Claim 1 and specifically does not provide 35 U.S.C. 112(a) written description support for possession of the fully claimed range of initial capacity of the negative electrode prior to 
Claim 1, as amended, reads as follows:

    PNG
    media_image1.png
    307
    676
    media_image1.png
    Greyscale

	The Applicant states that written description support for the Amendment specifying an initial capacity of the negative electrode being from 115% to 250% of an initial capacity of the positive electrode “can be found, for example, in Example 5 and Figs. 13 and 14 (page 55 of the application as filed).” However, further review of the cited portions of the Specification do not appear to support the breadth of the claimed range. The Application does not expressly state that the initial capacity of the negative electrode may be from 115% to 250% of an initial capacity of the positive electrode as claimed. Example 5 describes load balancing of the negative electrode to be 107% or 120% of the positive electrode capacity and Figures 13 and 14 chart cycling performance of batteries balanced at 107% and 120% respectively. 
	The Specification expressly states “[g]enerally, the negative electrode was formed to give a load balancing of about 107% relative to the positive electrode, unless otherwise noted” and expressly teaches a highest load balancing of 140% negative electrode capacity relative to the positive electrode. Specification at p. 52 lines 1-13 and 
	In view of the lack of working examples, lack of specifically disclosed range, lack of guidance and teaching of a range as high as the claimed 115 to 250% of an initial capacity of the positive electrode, one of ordinary skill in the art would not have understood the Applicant to be in possession of the full scope of the claimed invention. Claims 1-4, 7, and 21 are accordingly rejected under 35 U.S.C. 112(a) for failure to satisfy the written description requirement.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1-4, 7-9, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US2011/0111304 to Cui (“CUI”) in view of US2010/0120179 to Zhamu et al. (“ZHAMU”), further in view of US2008/0020279 to Schmidt et al. (“SCHMIDT”).

	CUI claims priority to Provisional U.S. Patent Application No. 61/260,294 (“Provisional’294”) filed November 11, 2009. Support by the provisional Application to all disclosure of CUI relied upon in the instant Office Action is noted by citation to both CUI and Provisional’294.
Regarding Claim 1, CUI discloses a lithium ion battery comprising (abstract) supplemental lithium (para. 8, the amount of extra lithium provided in the active material may be between about 5% and 25% based of the active material capacity; para. 6 “ additional lithium may be used to mitigate lithium losses, for example, due to Solid Electrolyte Interphase (SEI) layer formation, to maintain the negative electrode in a partially charged state at the end of the cell discharge cycle, and other reasons”; this extra lithium is “supplemental” lithium as claimed; see also Provisional’294 para. 43 which states “total amounts of lithium in the cell may exceed this theoretical capacity by at least about 5% or, more specifically, by at least about 10%, or at least about 25%”), a positive electrode, a negative electrode, a separator between the positive electrode and the negative electrode and an electrolyte comprising lithium ions (abstract, para. 11 and para. 58, negative electrode positive electrode separator and electrolyte as claimed; Fig. 6B and Fig. 7; Provisional’294 Fig. 8A and Fig. 9 illustrating positive electrode, negative electrode, and separator), the negative electrode comprising a particulate (para. 35 “The deposited active material may be … particles bound to the substrate with the polymeric binder”; see also Provisional’294 para. 28) lithium intercalation/alloying composition (abstract, para. 11 negative electrode active material), electrically conductive carbon particles (para. 34, carbon core particles; para. 10 conductive carbon coating on particles; see also Provisional’294 para. 26-27 including the disclosed C-Si materials and C core materials for example), and a polymer binder holding the negative electrode together (para. 36, Si nanostructures may be mixed with a binder to form a slurry and deposited to form electrode layer; see also Provisional’294 para. 28), wherein the supplemental lithium comprises elemental lithium and wherein at least some of the 
	The excess lithium of CUI, i.e. supplemental lithium, meets the functional language of Claim 1 reciting “above any amount of lithium consumed in association with a first cycle irreversible capacity loss of the negative electrode” because the amount of excess lithium taught by CUI of 5 to 25% anode capacity is within and anticipates the claimed range of about 2 to about 55% of a capacity of the particulate lithium intercalating /alloying composition and according necessarily functions as claimed. In addition, CUI expressly states that while the excess lithium compensates for lithium lost to SEI formation, additional functions provided by the excess lithium – in addition to compensating for lithium lost to SEI formation - include to maintain the negative electrode in a partially charged state at the end of the cell discharge cycle.
	The carbon core particles of CUI are coated with active material of Si and therefore the active material particles and the carbon core particles of CUI are not “distinct” particles as the distinct materials are part of the same particle. However, at the time of filing it would have been obvious to have modified CUI to comprise distinct electrically conductive carbon particles (distinct from the active material particles which may, or may not, comprise a carbon core) in view of the teachings of ZHAMU.
	ZHAMU teaches an electrode that may comprise prelithitated silicon similarly to that of CUI, and ZHAMU further teaches that electrode comprises distinct carbon para. 64 teaches conductive carbon particles of “carbon black or fine graphite particles”) forming a percolating conductive network (para. 61-66).
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified CUI to comprise distinct electrically conductive particles in order to improve the conductivity of the silicon based electrode as taught by ZHAMU.
	 CUI does not expressly disclose an initial capacity of the negative electrode prior to preloading with lithium is from 115% to 250% of an initial capacity of the positive electrode active material.
	However, as discussed in the background section of SCHMIDT, the issue of lithium plating is particularly problematic in batteries having negative active materials that exhibit relatively low potentials versus Li/Li+. To solve this issue, “battery manufacturers typically provide excess negative electrode capacity to balance the positive electrode capacity, particularly at relatively high-current regions of the negative electrodes.” SCHIMDT at ¶[0005]-[0007].
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CUI to comprise a greater negative electrode capacity with respect to the positive electrode capacity. The motivation for doing so would have been to inhibit plating issues associated as taught by SCHMIDT. It would have been further obvious to have utilized an initial capacity of the negative electrode prior to preloading with lithium is from 115% to 250% of an initial capacity of the positive electrode active material, in order to use a workable range of 
	Regarding Claim 23, it would have been further obvious to have utilized graphite or carbon black as the “distinct” electrically conductive carbon additive in the electrode of CUI. The motivation for doing so would have been to utilize an electrically conductive carbon material known in the art to provide the desired electrical conductivity to silicon electrodes that may be prelithitated as taught expressly by ZHAMU.  
	Regarding Claim 2, modified CUI is relied upon as above with respect to the lithium ion battery of claim 1, and CUI further discloses wherein the source layer comprises a layer of lithium (Fig. 3B Li containing film 316, para. 45 Li foil deposited onto active material; Provisional’294 Fig. 3B Li film 316).
	Regarding Claim 3, modified CUI is relied upon as above with respect to the lithium ion battery of claim 1, and CUI further discloses wherein the source layer comprises particulate lithium (para. 43 Li metal nanoparticles, nano-dots, or nano-powder, as shown by Provisional’294 Fig. 3A) in a binder (para. 43, Li nanoparticles may be coated or functionalized to facilitate adherence and this functionalization or coat is a binder as claimed because it serves the function of a binder – to adhere).
	Alternatively,	ZHAMU discloses that Si containing anodes may comprise conductive additive and binder to form the anode in addition to prelithiation Li (abstract, para. 61) where the binder adheres the components together into an electrode.

	Regarding Claim 4, modified CUI is relied upon as above with respect to the lithium ion battery of claim 1, and CUI further discloses wherein the lithium intercalation/alloying composition comprises silicon (para. 7, active material may comprise Si; see also Provisional’294 para. 27 which supports the disclosure of CUI’s various Si materials including Si-C materials).
	Regarding Claim 7, modified CUI is relied upon as above with respect to the lithium ion battery of claim 1, and CUI further discloses wherein the effective capacity of the supplemental lithium from about 10% to about 55% of the initial negative electrode capacity (CUI discloses the amount of excess Li may be provided in an amount of about 5% and 25% based of the active material theoretical capacity; see also Provisional’294 para. 43 which states “lithium is added to the anode such that its amount corresponds to between about 5% and 50% … or, more specifically, to between about 5% and 25%”). CUI further teaches that the amount of excess lithium may exceed the anode theoretical capacity by at least about 5%, or by at least about 25% (Provisional’294). The range disclosed by CUI anticipates that claimed with sufficient specificity because it has substantial overlap with the claimed range, and one of ordinary skill in the art could at once envisage embodiments within the claimed range. 	

	Regarding Claim 8, modified CUI is relied upon as above with respect to the lithium ion battery of claim 1, and CUI further discloses wherein the positive electrode comprises LiCoO2 (para. 56, LiMO2 where M is Co; Provisional’294 para. 49).
	Regarding Claim 9, modified CUI is relied upon as above with respect to the lithium ion battery of claim 1, and CUI further discloses wherein the positive electrode comprises lithium metal oxide is approximately represented by a formula L1+xMlyO2-zFz where M is one or more metal elements, x is from about 0.01 to about 0.33, y is from about x-0.2 to about x+0.2 with the proviso that y>0, and z is from 0 to about 0.2.
	For example, CUI para. 56 expressly discloses Li1.05Al0.1Mn1.85O4-zFz (Provisional’294 p. 16 para. 49) which is a composition within the range of compositions described by the claimed formula.
	Alternatively, it would have been obvious to have modified CUI to comprise Li1.05Al0.1Mn1.85O4-zFz (Provisional’294 specifically states this compound and others at p. 16) which is within the claimed composition. The motivation for doing so would have been to select a compound suitable for use as the positive electrode material for the battery of CUI, comprising a workable range within the composition range taught by CUI.
	Regarding Claim 23, modified CUI is relied upon as above. CUI is silent with respect to distinct electrically conductive carbon particles comprising graphite, carbon black, or a combination thereof. 
	ZHAMU teaches an electrode comprising distinct carbon particles wherein the distinct electrically conductive carbon comprises graphite, carbon black, or a combination thereof (para. 61 teaches conductive carbon particles of “carbon black or fine graphite particles”).
	At the time of filing it would have been obvious to one of ordinary skill in the art to have utilized graphite or carbon black as the “distinct” electrically conductive carbon additive in the electrode of CUI. The motivation for doing so would have been to utilize an electrically conductive carbon material known in the art to provide the desired electrical conductivity to silicon electrodes that may be prelithitated as taught expressly by ZHAMU.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729